In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-237 CR

____________________


JOHN JACKSON A/K/A JOHN LAVETTE JACKSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 97784




MEMORANDUM OPINION
	John Jackson a/k/a John Lavette Jackson was convicted and sentenced on an
indictment for burglary of a building.  Jackson filed a notice of appeal on May 9, 2007.  The
trial court entered a certification of the defendant's right to appeal in which the court certified
that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On May 10, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	

  
								STEVE McKEITHEN
								        Chief Justice									
 

Opinion Delivered July 25, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.